Exhibit 10.23

DATED 6 DECEMBER 2011

DANAHER LUXEMBOURG FINANCE S.A.

AS ISSUER

DANAHER CORPORATION

AS GUARANTOR

BARCLAYS BANK PLC

AS ARRANGER

AND

BARCLAYS BANK PLC

AS DEALER

 

 

DEALER AGREEMENT

RELATING TO A U.S.$3,500,000,000

EURO-COMMERCIAL PAPER PROGRAMME

 

 



--------------------------------------------------------------------------------

CONTENTS

 

Clause        Page  

1.

 

Interpretation

     1   

2.

 

Issue

     4   

3.

 

Representations and Warranties

     7   

4.

 

Covenants and Agreements

     11   

5.

 

Conditions Precedent

     15   

6.

 

Termination and Appointment

     15   

7.

 

Nomination of New Issuer

     15   

8.

 

Notices

     16   

9.

 

Third Party Rights

     17   

10.

 

Law and Jurisdiction

     17   

Schedule 1 Condition Precedent Documents

     19   

Schedule 2 Selling Restrictions

     21   

Schedule 3 Programme Summary

     23   

Schedule 4 Change of Maximum Amount

     26   

Schedule 5 Appointment of New Dealer

     28   

Schedule 6 Form of Calculation Agency Agreement

     30   



--------------------------------------------------------------------------------

THIS AGREEMENT is made on 6 December 2011

AMONG:

 

(1) DANAHER LUXEMBOURG FINANCE S.A., (the “Luxembourg Issuer”);

 

(2) DANAHER CORPORATION, (“Danaher”);

 

(3) BARCLAYS BANK PLC (the “Arranger” or “ Barclays”); and

IT IS AGREED as follows:

 

1. INTERPRETATION

 

1.1 Definitions

In this Agreement:

“Agency Agreement” means the issuing and paying agency agreement, dated on or
about the date of this Agreement, between the Issuers, the Guarantor and the
Issuing and Paying Agent, providing for the issuance of and payment on the
Notes, as such agreement may be amended or supplemented from time to time.

“Agreements” means this Agreement (as amended or supplemented from time to
time), any agreement reached pursuant to Clause 2.1, the Deed of Covenant, the
Guarantee and the Agency Agreement.

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London.

“Clearing System” means Euroclear Bank S.A./N.V., Clearstream Banking, société
anonyme, Luxembourg, or such other recognised clearing system as may be agreed
between the Issuer and the Issuing and Paying Agent and in which Notes may from
time to time be held.

“Dealers” means Barclays, together with any additional institution or
institutions appointed pursuant to Clause 6.2 but excluding any institution or
institutions whose appointment has been terminated pursuant to Clause 6.1.

“Deed of Covenant” means the deed of covenant executed by the Luxembourg Issuer
dated on or about the date of this Agreement, together with any Deed of Covenant
executed pursuant to Clause 7, in respect of Global Notes issued pursuant to the
Agency Agreement, as such deed may be amended or supplemented from time to time.

“Definitive Note” means a Note, security printed or otherwise, in definitive
form.

“Disclosure Documents” means, at any particular date:

 

  (a) the Information Memorandum;

 

  (b)

the most recently published audited consolidated financial statements of Danaher
and, if financial statements have been published by any Subsidiary

 

- 1 -



--------------------------------------------------------------------------------

  Issuer, the most recently published audited unconsolidated financial
statements of such Subsidiary Issuer and any subsequent quarterly unaudited
financial statements of such Subsidiary Issuer and Danaher (in the case of
Danaher each having been filed with the United States Securities and Exchange
Commission (the “SEC”)); and

 

  (c) any other document delivered by the Subsidiary Issuer or Danaher to the
Dealers which the Subsidiary Issuer or Danaher (as the case may be) has
expressly authorised to be distributed in connection with transactions
contemplated by this Agreement.

“Dollars” and “U.S.$” denote the lawful currency of the United States of
America; and “Dollar Note” means a Note denominated in Dollars.

“Dollar Equivalent” means, on any day:

 

  (a) in relation to any Dollar Note, the nominal amount of such Note; and

 

  (b) in relation to any Note denominated or to be denominated in any other
currency, the amount in Dollars which would be required to purchase the nominal
amount of such Note as expressed in such other currency at the spot rate of
exchange for the purchase of such other currency with Dollars quoted by the
Issuing and Paying Agent at or about 11.00 a.m. (London time) on such day.

“Euro”, “euro”, “EUR” or “€” means the currency introduced at the start of the
third stage of European economic and monetary union, and as defined in Article 2
of Council Regulation (EC) No 974/98 of 3 May 1998 on the introduction of the
euro as amended.

“FSMA” means the Financial Services and Markets Act 2000.

“Global Note” means a Note in global form, representing an issue of commercial
paper notes of a like maturity which may be issued by any Issuer from time to
time pursuant to the Agency Agreement.

“Guarantee” means the guarantee dated on or about the date of this Agreement in
connection with the Luxembourg Issuer and executed as a deed by the Guarantor in
respect of the obligations of the Luxembourg Issuer under the Notes and the Deed
of Covenant or any other guarantee executed from time to time pursuant to Clause
7.

“Guarantor” means Danaher, solely with respect to the Notes issued by a
Subsidiary Issuer.

“Information Memorandum” means the most recent information memorandum, as the
same may be amended or supplemented from time to time, containing information
about the relevant Issuers, the Guarantor and the Programme (including
information incorporated therein by reference), as prepared by or on behalf of
the relevant Issuers and the Guarantor for use by the Dealers in connection with
the transactions contemplated by this Agreement.

 

- 2 -



--------------------------------------------------------------------------------

“Issuer” means each of the Luxembourg Issuer or any other entity that is
nominated as an Issuer pursuant to Clause 7.

“Issuers” means the Luxembourg Issuer, together with any other entity that is
nominated as an Issuer pursuant to Clause 7.

“Issuing and Paying Agent” means Deutsche Bank AG, London Branch and any
successor Issuing and Paying Agent appointed in accordance with the Agency
Agreement.

“Note” means a commercial paper note of an Issuer purchased or to be purchased
by a Dealer under this Agreement, in bearer global or definitive form,
substantially in the relevant form scheduled to the Agency Agreement or such
other form(s) as may be agreed from time to time between the Issuers and the
Issuing and Paying Agent and, unless the context otherwise requires, includes
the commercial paper notes represented by the Global Notes.

“Programme” means the Euro-commercial paper programme established by this
Agreement.

“Programme Summary” means the summary of the particulars of the Programme as set
out in Schedule 3, as such summary may be amended, supplemented or superseded
from time to time.

“Relevant Issuer” means the Issuer of a particular Note.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Sterling” and “£” denote the lawful currency of the United Kingdom; and
“Sterling Note” means a Note denominated in Sterling.

“Subsidiary” means, with respect to any person:

 

  (i) any corporation, association or other business entity of which more than
50 per cent. of the total voting power of shares of capital stock or other
equity interests entitled (without regard to the occurrence of any contingency)
to vote in the election of directors, managers or trustees thereof is at the
time owned or controlled, directly or indirectly, by such person or one or more
of the other subsidiaries of that person (or a combination thereof); and

 

  (ii) any partnership, (a) the sole general partner or managing general partner
of which is such person or a subsidiary or such person; or (b) the only general
partners of which are such person or of one or more subsidiaries of such person
(or any combination thereof).

“Subsidiary Issuer” means the Luxembourg Issuer, together with any other
Subsidiary of Danaher that is appointed an Issuer pursuant to Clause 7.

“TARGET System” means the TARGET2 system.

 

- 3 -



--------------------------------------------------------------------------------

“TARGET2” means the Trans-European Automated Real-Time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.

“Treaty” means the Treaty establishing the European Community, as amended.

“USCP Program” means Danaher’s U.S. commercial paper program, as such program is
amended or supplemented from time to time pursuant to a commercial paper dealer
agreement dated 5 May 2006 by Danaher, as issuer, and Goldman, Sachs & Co., as a
U.S. dealer, and a commercial paper dealer agreement dated 6 November 2006 by
Danaher, as issuer, and Citigroup Global Markets Inc., as a U.S. dealer;
concerning notes to be issued pursuant to an Issuing and Paying Agency Agreement
between Danaher and Deutsche Bank Trust Company Americas, dated 5 May 2006.

“Yen” and “¥” denote the lawful currency of Japan; and “Yen Note” means a note
denominated in Yen.

 

1.2 Programme Summary

Terms not expressly defined herein shall have the meanings set out in the
Programme Summary.

 

1.3 Legislation

Any reference in this Agreement to any legislation (whether primary legislation
or regulations or other subsidiary legislation made pursuant to primary
legislation) shall be construed as a reference to such legislation as the same
may have been, or may from time to time be, amended or re-enacted.

 

1.4 Clauses and Schedules

Any reference in this Agreement to a Clause, sub-clause or a Schedule is, unless
otherwise stated, to a clause or sub-clause hereof or a schedule hereto.

 

1.5 Headings

Headings and sub-headings are for ease of reference only and shall not affect
the construction of this Agreement.

 

2. ISSUE

 

2.1 Basis of agreements to issue; uncommitted facility

Subject to the terms hereof, any Issuer may issue Notes to any Dealer from time
to time at such prices and upon such terms as such Issuer and such Dealer may
agree, provided that such Issuer has, and shall have, no obligation to issue
Notes to such Dealer, except as agreed, and such Dealer has, and shall have, no
obligation to subscribe Notes from such Issuer, except as agreed. Each Issuer
acknowledges that any Dealer may resell Notes subscribed by such Dealer. The
tenor of each Note shall not be less than the Minimum Term nor greater than the
Maximum Term specified in

 

- 4 -



--------------------------------------------------------------------------------

the Programme Summary, calculated from (and including) the date of issue of such
Note to (but excluding) the maturity date thereof. Definitive Notes (if any)
shall be issued in the Denomination(s) specified in the Programme Summary. Each
issue of Notes having the same issue date, maturity date, currency or
denomination, yield and redemption basis will be represented by a Global Note or
by Definitive Notes having the aggregate nominal amount of such issue as may be
agreed between any Issuer and any Dealer.

 

2.2 Procedures

If any Issuer and any Dealer shall agree on the terms of the subscription of any
Note by any Dealer (including agreement with respect to the issue date, maturity
date, currency, denomination, yield, redemption basis, aggregate nominal amount
and purchase price), then:

 

  2.2.1 Instruction to Issuing and Paying Agent: such Issuer shall instruct the
Issuing and Paying Agent to issue such Note and deliver it in accordance with
the terms of the Agency Agreement;

 

  2.2.2 Payment of purchase price: such Dealer shall subscribe such Note on the
date of issue:

 

  (a) Dollar Note: in the case of a Dollar Note, by transfer of funds settled
through the New York Clearing House Interbank Payments System (or such other
same-day value funds as at the time shall be customary for the settlement in New
York City of international banking transactions denominated in Dollars) to such
account of the Issuing and Paying Agent in New York City denominated in Dollars
as the Issuing and Paying Agent shall have specified for this purpose; or

 

  (b) Euro Note: in the case of a Euro Note, by transfer of funds settled
through the TARGET System to such euro account as the Issuing and Paying Agent
shall have specified for this purpose; or

 

  (c) Sterling Note: in the case of a Sterling Note, by transfer of same-day
funds to the Sterling account in London as the Issuing and Paying Agent shall
have from time to time specified for this purpose; or

 

  (d) Other Notes: in all other cases, by transfer of freely transferable same
day funds in the relevant currency to such account of the Issuing and Paying
Agent at such bank in the relevant jurisdiction for such currency as the Issuing
and Paying Agent shall have specified for this purpose,

or, in each case, by such other form of transfer as may be agreed between such
Dealer and such Issuer; and

 

  2.2.3 Delivery Instructions: the relevant Dealer shall notify the Relevant
Issuer and the Issuing and Paying Agent of the payment and delivery instructions
applicable to such Note in accordance with prevailing market practice and in
sufficient time to enable the Issuing and Paying Agent to deliver such Note on
its issue date.

 

- 5 -



--------------------------------------------------------------------------------

2.3 Failure of agreed issuance

If for any reason (including, without limitation, the failure of the relevant
trade) a Note agreed to be purchased pursuant to Clause 2.1 is not to be issued,
each of the Relevant Issuer and the relevant Dealer shall immediately notify the
Issuing and Paying Agent thereof.

 

2.4 Issuance currencies

The parties acknowledge that Notes issued under the Programme may be denominated
in Dollars or, subject as provided below, in any other currency. Any agreement
reached pursuant to Clause 2.1 to sell and purchase a Note denominated in a
currency other than Dollars shall be conditional upon:

 

  2.4.1 Compliance: it being lawful and in compliance with all requirements of
any relevant central bank and any other relevant fiscal, monetary, regulatory or
other authority, for deposits to be made in such currency and for such Note to
be issued, offered for sale, sold and delivered;

 

  2.4.2 Convertibility: such other currency being freely transferable and freely
convertible into Dollars; and

 

  2.4.3 Amendments: any appropriate amendments which the Dealers, the Issuers or
the Issuing and Paying Agent shall require having been made to this Agreement
and/or the Agency Agreement.

 

2.5 Maximum Amount

The Issuers shall ensure that the outstanding nominal amount of all Notes issued
under the Programme, when taken together with the aggregate principal amount
outstanding from time to time under the USCP Program, does not exceed the
Maximum Amount. For the purposes of calculating the Maximum Amount, the nominal
amount of any outstanding Note or Notes denominated in any currency other than
Dollars shall be taken as the Dollar Equivalent of such nominal amount as at the
date of the agreement for the issue of the Note or Notes then to be issued
provided that in calculating the nominal amount of Notes outstanding on the date
of issue of such Note or Notes there shall be disregarded Notes which mature on
that date. The Issuers may increase the Maximum Amount by giving at least ten
days’ notice by letter, substantially in the form set out in Schedule 4, to the
Dealers and the Issuing and Paying Agent. Such increase will not take effect
until the Dealers have received from the Issuers the documents listed in such
letter (if required by any Dealer), in each case in form and substance
acceptable to the Dealers.

 

- 6 -



--------------------------------------------------------------------------------

2.6 Calculation Agent

If floating rate Notes are to be issued, the Relevant Issuer will appoint either
the relevant Dealer or the Issuing and Paying Agent (subject to the consent of
such Dealer or the Issuing and Paying Agent, as the case may be, thereto) or
some other person (subject to the consent of such Dealer and the Paying Agent to
such person’s appointment) to be the calculation agent in respect of such
floating rate Notes and the following provisions shall apply:

 

  2.6.1 Dealer: if a Dealer is to be the calculation agent, its appointment as
such shall be on the terms of the form of agreement set out in Schedule 6, and
such Dealer will be deemed to have entered into an agreement in such form for a
particular calculation if it is named as calculation agent in the interest
calculation attached to or endorsed on the relevant Note;

 

  2.6.2 Issuing and Paying Agent: if the Issuing and Paying Agent is to be the
calculation agent, its appointment as such shall be on the terms set out in the
Agency Agreement; and

 

  2.6.3 Other Calculation Agent: if the person nominated by a Dealer or by the
Issuing and Paying Agent as calculation agent is not such Dealer, that person
shall execute (if it has not already done so) an agreement substantially in the
form of the agreement set out in Schedule 6 and the appointment of that person
shall be on the terms of that agreement.

 

3. REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and warranties

Each Subsidiary Issuer (in respect of itself) and Danaher (in respect of itself
and in respect of each Subsidiary Issuer) represents and warrants to the Dealers
at the date of this Agreement, and at each date upon which the Maximum Amount is
increased, and each applicable Subsidiary Issuer (in respect of itself) and
Danaher (in respect of itself and each Subsidiary Issuer) represents and
warrants to the Dealers at each date upon which an agreement for the issue and
subscription of Notes is made by an Issuer and each date upon which Notes are,
or are to be, issued by such Issuer (by reference to the facts and circumstances
then existing):

 

  3.1.1 Authorisation; valid, binding and enforceable:

 

  (a) the establishment of the Programme and the execution, delivery and
performance by the Subsidiary Issuer and Danaher of the Agreements and the
Notes;

 

  (b) the entering into and performance by the Subsidiary Issuer and Danaher of
any agreement for the subscription of Notes reached pursuant to Clause 2.1; and

 

  (c) the issue and sale of the Notes by the Subsidiary Issuer and the guarantee
thereof by Danaher under the Agreements,

have been duly authorised by all necessary action and the same constitute, or,
in the case of Notes, will, when issued in accordance with the Agency Agreement,
constitute, valid and binding obligations of each of the Subsidiary Issuer
issuing such Notes and Danaher, enforceable against each of them in accordance
with their respective terms (subject, as to enforceability, to

 

- 7 -



--------------------------------------------------------------------------------

bankruptcy, insolvency, reorganisation and similar laws of general applicability
relating to or affecting creditors’ rights and to general principles of equity);

 

  3.1.2 Status: the obligations of each Subsidiary Issuer and Danaher under each
of the Agreements to which it is a party and the Notes issued by a Subsidiary
Issuer are unsecured and will rank (other than in the case of obligations
preferred by mandatory provisions of law) pari passu with all other present and
future unsecured and unsubordinated indebtedness (i) of such Subsidiary Issuer,
or guaranteed by such Subsidiary Issuer, and (ii) of Danaher, or guaranteed by
Danaher, as the case may be;

 

  3.1.3 Incorporation, capacity: each of the Subsidiary Issuer and Danaher is
duly incorporated or organized and validly existing under the laws of its
jurisdiction of incorporation or organization and:

 

  (a) the establishment of the Programme, the execution, delivery and
performance by each of the Subsidiary Issuer and Danaher of the Agreements and
the Notes;

 

  (b) the entering into and performance by any Subsidiary Issuer and Danaher of
any agreement for the issue, subscription and guarantee of Notes reached
pursuant to Clause 2.1; and

 

  (c) the issue and subscription of the Notes by any Subsidiary Issuer or the
guarantee thereof by Danaher under the Agreements,

will not infringe any of the provisions of such Subsidiary Issuer’s or Danaher’s
certificate of incorporation or organization, as amended, and amended and
restated by-laws or analogous governance documents, and will not contravene any
law, regulation, order or judgement to which such Subsidiary Issuer or Danaher
or any of its assets is subject nor result in the breach of any term of, or
cause a default under, any instrument to which such Subsidiary Issuer or Danaher
is a party or by which it or any of its assets may be bound, in each case, in
any material respect, in the context of the Programme and of the Notes issued
thereunder;

 

  3.1.4 Approvals: all consents, authorisations, licences or approvals of and
registrations and filings with any governmental or regulatory authority required
in connection with the issue by any Subsidiary Issuer of Notes under the
Agreements and the performance by any Subsidiary Issuer and Danaher of their
respective obligations under the Agreements and the Notes have been obtained and
are in full force and effect, and copies thereof have been supplied to the
Dealers except for such consents, authorisations, licences, approvals,
restrictions and filings as could not reasonably be expected to be material in
the context of this Agreement;

 

  3.1.5

Disclosure: in the context of this Agreement and the transactions contemplated
hereby, the information contained or incorporated by reference in the Disclosure
Documents is true and accurate in all material respects and is not misleading in
any material respect and there are no other facts in relation

 

8



--------------------------------------------------------------------------------

  to any Subsidiary Issuer, Danaher or any Notes the omission of which makes, in
the context of the issue of the Notes, the Disclosure Documents, taken as a
whole, or any such information contained or incorporated by reference therein
misleading in any material respect;

 

  3.1.6 Financial Statements: the audited financial statements of the Subsidiary
Issuer (if such financial statements are available), consolidated audited
financial statements of Danaher and any quarterly unaudited financial statements
of the Subsidiary Issuer or Danaher (in the case of Danaher each having been
filed with the SEC and incorporated by reference in the Information Memorandum),
present fairly and accurately in all material respects the financial position of
the Subsidiary Issuer and Danaher (consolidated in the case of Danaher) as of
the respective dates of such statements and the results of operations of the
Subsidiary Issuer and Danaher (consolidated in the case of Danaher) for the
periods they cover or to which they relate and such financial statements have
been prepared in all material respects in accordance with the relevant laws of
the relevant jurisdiction of incorporation or organization of each of the
Subsidiary Issuer and Danaher and with generally accepted accounting principles
of the relevant jurisdiction of incorporation or organization of each of the
Subsidiary Issuer and Danaher applied on a consistent basis throughout the
periods involved (unless and to the extent otherwise stated therein);

 

  3.1.7 No material adverse change, No litigation: since the date of the most
recent audited unconsolidated financial statements of the Subsidiary Issuer (if
such financial statements are available) and audited consolidated financial
statements of Danaher supplied to the Dealers and, in relation to any date on
which this warranty falls to be made after the date hereof, save as otherwise
disclosed by any Disclosure Document subsequently delivered by the Subsidiary
Issuer or Danaher (as the case may be) to the Dealers:

 

  (a) there has been no adverse change in the business, financial or other
condition of the Subsidiary Issuer or of Danaher or any of its Subsidiaries
taken as a whole; and

 

  (b) there is no litigation, arbitration or governmental proceeding pending or,
to the knowledge of the Subsidiary Issuer or Danaher, threatened against or
affecting any of the Subsidiary Issuer, Danaher or any of Danaher’s other
Subsidiaries,

which in any case could reasonably be expected to be material in the context of
the Agreements and the transactions contemplated thereby;

 

  3.1.8 No default: neither the Subsidiary Issuer nor Danaher is in default in
respect of payment of any indebtedness for borrowed money where such
indebtedness is in an aggregate amount greater than fifty million Dollars
(U.S.$50,000,000);

 

  3.1.9

No ratings downgrade: there has been no downgrading, nor any notice to the
Subsidiary Issuer or Danaher of any intended downgrading, nor placing on a
“Creditwatch” list or other similar publication of formal review (including a
notice confirming a change in outlook), in each case with negative

 

- 9 -



--------------------------------------------------------------------------------

  implications, of the rating accorded to Danaher’s short-term or long-term debt
by Standard & Poor’s Ratings Services, a division of the McGraw-Hill Companies
Inc., and Moody’s Investors Service, Inc., or any other rating agency which has
issued a rating in connection with Danaher or any security of Danaher;

 

  3.1.10 Taxation: subject to compliance with the terms of the Agreements,
neither the Subsidiary Issuer nor Danaher is required by any law or regulation
or any relevant taxing authority in the United States to make any deduction or
withholding from any payment due under the Notes, the Agency Agreement or the
Deed of Covenant for or on account of any income, registration, transfer or
turnover taxes, customs or other duties or taxes of any kind, provided that such
payment is made by the Subsidiary Issuer or Danaher to the Issuing and Paying
Agent and by the Issuing and Paying Agent to a Clearing System for payment in
respect of any Note;

 

  3.1.11 Maximum Amount not exceeded: the outstanding nominal amount of all
Notes on the date of issue of any Note, when taken together with the aggregate
principal amount outstanding from time to time under the USCP Program, does not
and will not exceed the Maximum Amount set out in the Programme Summary (as
increased from time to time pursuant to Clause 2.5) and for this purpose the
nominal amount of any Note denominated in any currency other than Dollars shall
be taken as the Dollar Equivalent of such nominal amount as at the date of the
agreement for the issue of such Note provided that in calculating the nominal
amount of the Notes outstanding on the date of issue of such Note there shall be
disregarded Notes which mature on that date;

 

  3.1.12 Investment Company: neither the Subsidiary Issuer nor Danaher is an
investment company as defined in the United States Investment Company Act of
1940; and

 

  3.1.13 No Trade or Business by the Subsidiary Issuer in the United States: no
Subsidiary Issuer is engaged, or has since its formation been engaged, in any
trade or business within the United States, as determined for United States
federal tax purposes.

 

3.2 Notice of inaccuracy

If, prior to the time a Note is issued and delivered to or for the account of
any Dealer, an event occurs which would render any of the representations and
warranties set out in Clause 3.1 immediately, or with the lapse of time, untrue
or incorrect, the Relevant Issuer will inform such Dealer in writing as soon as
practicable of the occurrence of such event. In either case, such Dealer shall
inform the Relevant Issuer in writing without any undue delay whether it wishes
to continue or discontinue the issuance and delivery of the respective Notes.

 

- 10 -



--------------------------------------------------------------------------------

4. COVENANTS AND AGREEMENTS

 

4.1 Issuer

Each Subsidiary Issuer and Danaher covenant and agree that:

 

  4.1.1 Delivery of published information: whenever any Subsidiary Issuer or
Danaher publishes or makes available to its shareholders or to the public (by
filing with any regulatory authority, securities exchange or otherwise) any
information which could reasonably be expected to be material in the context of
this Agreement and the transactions contemplated hereby, the Subsidiary Issuer
or Danaher (as the case may be) shall notify the Dealers as to the nature of
such information, shall make a reasonable number of copies of such information
available to the Dealers upon request to permit distribution to investors and
prospective investors and shall take such action as may be necessary to ensure
that the representation and warranty contained in sub-clause 3.1.5 is true and
accurate in all material respects on the dates contemplated by such sub-clause,
it being agreed that the filing of such information on the SEC’s EDGAR system
shall be deemed to satisfy this delivery requirement on the date on which such
information is filed. Such notification may be by means of electronic
communication, including, but not limited to, by email and/or directing the
Dealers’ attention to information on-line;

 

  4.1.2 Indemnity: each Relevant Issuer (severally and not jointly), failing
which the Guarantor. shall indemnify and hold harmless on demand the Dealers
against any claim, demand, action, liability, damages, cost, loss or expense
(including, without limitation, reasonable legal fees and any applicable value
added tax) which they may incur arising out of, in connection with or based
upon:

 

  (a) such Relevant Issuer’s failure to make due payment under the Notes; or

 

  (b) such Relevant Issuer’s not issuing Notes for any reason (other than as a
result of the failure of any Dealer to pay for such Notes) after an agreement
for the sale of such Notes has been made; or

 

  (c) the Guarantor’s failure to make due payment under the Guarantee of the
Notes issued by the Relevant Issuer; or

 

  (d) any breach or alleged breach of the representations, warranties, covenants
or agreements made by such Relevant Issuer or the Guarantor (except with respect
to an Issuer other than the Relevant Issuer) in this Agreement unless in the
case of an alleged breach only, the allegation is being made by a person other
than a Dealer; or

 

  (e) any untrue statement or alleged untrue statement of any material fact
contained in the Disclosure Documents or the omission or alleged omission to
state therein a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading in
any material respect unless in the case of an alleged untrue statement only, the
allegation is being made by a person other than a Dealer;

 

- 11 -



--------------------------------------------------------------------------------

  4.1.3 Procedure for indemnification: The relevant Dealer or Dealers will
promptly notify each Relevant Issuer and the Guarantor in writing of any claim
in respect of which indemnification may be sought under Clause 4.1.2 of this
Agreement against such Issuer or the Guarantor, as the case may be, provided
that (i) the omission so to notify such Issuer or the Guarantor will not relieve
such Issuer or the Guarantor, as the case may be, from any liability which it
may have hereunder unless and except to the extent it did not otherwise learn of
such claim and such failure results in the forfeiture by such Issuer or the
Guarantor, as the case may be, of substantial rights and defences, and (ii) the
omission to notify such Issuer or the Guarantor. as the case may be, will not
relieve it from liability which it may have to such Dealers otherwise than on
account of Clause 4.1.2.

In the event that any such claim is made against such Dealer or Dealers and they
notify the Relevant Issuer and the Guarantor of the existence thereof, the
Relevant Issuer or the Guarantor, as the case may be, will be entitled to
participate therein, and to the extent that it may elect by written notice
delivered to such Dealers, to assume the defence thereof, with counsel
reasonably satisfactory to such Dealers; provided that if the defendants in any
such claim include both such Dealers and the Relevant Issuer or the Guarantor,
as the case may be, and such Dealers shall have reasonably concluded that there
are legal defences available to them which are different from or additional to
those available to the Relevant Issuer or the Guarantor, as the case may be, the
Relevant Issuer or the Guarantor shall not have the right to direct the defence
of such claim on behalf of such Dealers, and such Dealers shall have the right
to select one separate counsel to assert such legal defences on behalf of such
Dealers.

Upon receipt of notice from the Relevant Issuer or the Guarantor, as the case
may be, to such Dealers of the Relevant Issuer’s or the Guarantor’s election so
to assume the defence of such claim and approval by such Dealers of counsel
(which shall not be unreasonably withheld) neither such Issuer nor the Guarantor
will be liable to such Dealers for expenses incurred thereafter by such Dealers
in connection with the defence thereof (other than reasonable costs of
investigation) unless (i) such Dealers shall have employed separate counsel in
connection with the assertion of legal defences in accordance with the proviso
to the next preceding sentence (it being understood, however, that neither the
Relevant Issuer nor the Guarantor, as the case may be, shall be liable for the
expenses of more than one separate counsel (in addition to any local counsel in
the jurisdiction in which any claim is brought), approved by such Dealers,
representing such Dealers who are parties to such claim), (ii) such Issuer or
the Guarantor, as the case may be, shall not have employed counsel reasonably
satisfactory to such Dealers to represent such Dealers within a reasonable time
after notice of existence of the claim, or (iii) such Issuer or the Guarantor,
as the case may be, has authorised in writing the employment of counsel for such
Dealers.

 

- 12 -



--------------------------------------------------------------------------------

The Relevant Issuer and the Guarantor agree that without such Dealers’ prior
written consent (which shall not be unreasonably withheld) it will not settle,
compromise or consent to the entry of any judgment in any claim in respect of
which indemnification may be sought under Clause 4.1.2 of this Agreement
(whether or not such Dealers are actual or potential parties to such claim),
unless such settlement, compromise or consent includes an unconditional release
of such Dealers from all liability arising out of such claim.

 

  4.1.4 Expenses, stamp duties, amendments: the Issuers, failing which the
Guarantor, will:

 

  (a) Arranger’s expenses: pay, or reimburse the Arranger for, all reasonable
out-of-pocket costs and expenses (including United Kingdom value added tax and
any other taxes or duties thereon and fees and disbursements of counsel to the
Arranger) incurred by the Arranger in connection with the preparation,
negotiation, printing, execution and delivery of this Agreement and all
documents contemplated by this Agreement;

 

  (b) Dealer’s expenses: pay, or reimburse the Dealers for, all reasonable
out-of-pocket costs and expenses (including United Kingdom value added tax and
any other taxes or duties thereon and fees and disbursements of one counsel to
the Dealers) incurred by the Dealers in connection with the enforcement or
protection of its rights under this Agreement;

 

  (c) Stamp duties: pay all stamp, registration and other taxes and duties
(including any interest and penalties thereon or in connection therewith) except
those arising solely as a result of any Dealer’s default which may be payable
upon or in connection with the creation and issue of the Notes and the
execution, delivery and performance of the Agreements and the Relevant Issuers
shall indemnify the relevant Dealers against any claim, demand, action,
liability, damages, cost, loss or reasonable expense (including, without
limitation, legal fees and any applicable value added tax) which it may incur as
a result or arising out of or in relation to any failure to pay or delay in
paying any of the same;

 

  (d) Amendments: notify the Dealers of any change in the identity of or the
offices of the Issuing and Paying Agent and any material change or amendment to
or termination of the Agency Agreement, any Guarantee or any Deed of Covenant
not later than five days prior to the making of any such change or amendment or
such termination; and it will not permit to become effective any such change,
amendment or termination which could reasonably be expected to affect adversely
the interests of the Dealers or the holder of any Notes then outstanding;

 

- 13 -



--------------------------------------------------------------------------------

  4.1.5 No deposit-taking: the Issuers will issue Notes only if the following
conditions apply (or the Notes can otherwise be issued without contravention of
section 19 of the FSMA):

 

  (a) Selling restrictions: the Dealers represent, warrant and agree in the
terms set out in sub-clause 3.1 of Schedule 2; and

 

  (b) Minimum denomination: the redemption value of each such Note is not less
than £100,000 (or an amount of equivalent value denominated wholly or partly in
a currency other than sterling), and no part of any Note may be transferred
unless the redemption value of that part is not less than £100,000 (or such an
equivalent amount); and

 

  4.1.6 No Trade or Business by the Subsidiary Issuer in the United States: no
Subsidiary Issuer will engage in any trade or business within the United States,
as determined for United States federal tax purposes.

 

4.2 Compliance

Each Issuer shall take such steps (in conjunction with the Dealers, where
appropriate) to ensure that any laws and regulations or requirements of any
governmental agency, authority or institution which may from time to time be
applicable to any Note of such Issuer shall be fully observed and complied with
and in particular (but without limitation) that no Issuer, nor any of its
affiliates (as defined in Rule 405 under the Securities Act) nor any person
acting on its or its affiliates behalf have engaged or will engage in any
directed selling efforts with respect to the Notes of such Issuer, and they have
complied and will comply with the offering restrictions requirement of
Regulation S. Terms used in this Clause have the meanings given to them by
Regulation S under the Securities Act.

 

4.3 Selling restrictions

Each Dealer represents, covenants and agrees that it has complied with and will
comply with the selling restrictions set out in Schedule 2. Subject to
compliance with those restrictions, the relevant Dealer is hereby authorised by
the Relevant Issuer and the Guarantor to circulate the Disclosure Documents to
purchasers or potential purchasers of the Notes of such Issuer.

 

4.4 Dealers’ and Issuers’ obligations several

The obligations of each Dealer and each Issuer contained in this Agreement are
several.

 

4.5 Status of Arranger

The Dealers agree that the Arranger has only acted in an administrative capacity
to facilitate the establishment and/or maintenance of the Programme and has no
responsibility to it for (a) the adequacy, accuracy, completeness or
reasonableness of any representation, warranty, undertaking, agreement,
statement or information in the Information Memorandum, this Agreement or any
information provided in connection with the Programme or (b) the nature and
suitability to it of all legal, tax and accounting matters and all documentation
in connection with the Programme or any issue of Notes thereunder.

 

- 14 -



--------------------------------------------------------------------------------

5. CONDITIONS PRECEDENT

 

5.1 Conditions precedent to first issue

By a date no later than five Business Days before the date upon which any Issuer
and any Dealer shall first reach an agreement pursuant to Clause 2.1 (or such
offer period as may be agreed between the Issuer and that Dealer), the Relevant
Issuer shall deliver to that relevant Dealer each of the documents listed in
Schedule 1, in form and substance reasonably satisfactory to that relevant
Dealer.

 

5.2 Conditions precedent to each issue

In relation to each issue of Notes, it shall be a condition precedent to the
subscription thereof by any Dealer that (a) the representations and warranties
in Clause 3.1 shall be true and correct on each date upon which an agreement for
the sale of Notes is made hereunder and on the date on which such Notes are
issued by reference to the facts and circumstances then existing and that
(b) there is no other material breach of the Relevant Issuer’s or Guarantor’s
obligations under any of the Agreements or the Notes.

 

6. TERMINATION AND APPOINTMENT

 

6.1 Termination

The Issuers may terminate the appointment of any Dealer, and any Dealer may
resign, on not less than ten days’ written notice to such Dealer or the Issuers,
as the case may be. The Issuers shall promptly inform the Issuing and Paying
Agent of any such termination or resignation. The rights and obligations of each
party hereto shall not terminate in respect of any rights or obligations accrued
or incurred before the date on which such termination takes effect and the
provisions of sub-clause 4.1.2 and 4.1.4 shall survive termination of this
Agreement and delivery against payment for any of the Notes.

 

6.2 Additional Dealers

Nothing in this Agreement shall prevent the Issuers from appointing one or more
additional Dealers upon the terms of this Agreement, provided that any
additional Dealer shall have first confirmed acceptance of its appointment upon
such terms in writing to the Issuers in substantially the form of the letter set
out in Schedule 5, whereupon it shall become a party to this Agreement vested
with all the authority, rights, powers, duties and obligations as if originally
named as a Dealer hereunder. The Issuers shall promptly inform the Dealers, the
Guarantor and the Issuing and Paying Agent of any such appointment. The Issuers
hereby agree to supply to such additional Dealer, upon such appointment, such
legal opinions as are specified in paragraph 6 of Schedule 1, if requested, or
reliance letters in respect thereof.

 

7. NOMINATION OF NEW ISSUER

Danaher may, with the Dealers’ prior consent, at any time and from time to time
nominate one or more issuers under the Programme provided that such new Issuer
so notifies the Dealers in writing and provides to the Dealers not less than
three Business

 

- 15 -



--------------------------------------------------------------------------------

Days prior to the first issue of Notes by the new Issuer (a) copies of documents
corresponding to those referred to in paragraph 1, 2, 3 (c) and (d), 4(a)(if
relevant), 7, 8 and 9 of Schedule 1 in relation to the new Issuer, (b) the new
Issuer’s written agreement to be bound by the terms of this Agreement and the
Agency Agreement in form and substance reasonably satisfactory to the Dealers,
(c) a legal opinion from counsel reasonably acceptable to the Dealers and
qualified in the law of the jurisdiction of incorporation of the new Issuer and
(d) a supplemental Information Memorandum. Danaher shall procure that the new
Issuer shall comply with and discharge its obligations under this Agreement, the
Agency Agreement, the Deed of Covenant executed by it and the Notes issued by
it. In addition, if requested by the Dealers, a legal opinion, in form and
substance reasonably satisfactory to the Dealers, shall be delivered by counsel
to the Dealers as to the laws of England.

 

8. NOTICES

 

8.1 Addressee for notices

All notices and other communications hereunder shall, save as otherwise provided
in this Agreement, be made in writing and in English (by letter, fax, or
electronic communication in accordance with Clause 8.3) and shall be sent to the
intended recipient at the address or fax number and marked for the attention of
the person (if any) from time to time designated by that party to the other
parties hereto for such purpose. The initial address and fax number so
designated by each party are set out in the Programme Summary.

 

8.2 Effectiveness

Any communication from any party to any other party under this Agreement shall
be effective if sent by letter or fax upon receipt by the addressee, provided
that any such notice or other communication which would otherwise take effect
after 4.00 p.m. (London time) on any particular day shall not take effect until
10.00 a.m. on the immediately succeeding business day in the place of the
addressee.

 

8.3 Electronic communication

 

  8.3.1 Any communication to be made between parties to this Agreement under or
in connection with the Agreements may be made by electronic mail or other
electronic means if the relevant parties:

 

  (a) agree that, unless and until notified to the contrary, this is to be an
accepted form of communication;

 

  (b) notify each other in writing of their electronic mail address and/or any
other information required to enable the sending and receipt of information by
that means; and

 

  (c) notify each other of any change to their address or any other such
information supplied by them.

 

  8.3.2 Any electronic communication made between those parties will be
effective only when actually received in readable form at the correct address.

 

- 16 -



--------------------------------------------------------------------------------

9. THIRD PARTY RIGHTS

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce or enjoy the benefit of any term
of this Agreement but this does not affect any right or remedy of a third party
which exists or is available apart from the Act.

 

10. LAW AND JURISDICTION

 

10.1 Governing law

This Agreement, any agreement reached pursuant to Clause 2.1, the Notes and any
non-contractual obligations arising out of or in connection with them shall be
governed by, and construed in accordance with, English law.

 

10.2 English courts

The courts of England have exclusive jurisdiction to settle any dispute (a
“Dispute”), arising from or connected with this Agreement (including a dispute
regarding the existence, formation, validity, enforceability, performance,
interpretation or termination of this Agreement or any non-contractual
obligations arising out of or in connection with this Agreement) or the
consequences of its nullity.

 

10.3 Appropriate forum

The parties agree that the courts of England are the most appropriate and
convenient courts to settle any Dispute and, accordingly, that they will not
argue to the contrary.

 

10.4 Rights of the Dealer to take proceedings outside England

Clause 10.2 is only for the benefit of any Dealer. As a result, nothing in this
Clause 10 prevents any Dealer from taking proceedings relating to a Dispute
(“Proceedings”) in any other courts with jurisdiction. To the extent allowed by
law, any Dealer may take concurrent Proceedings in any number of jurisdictions.

 

10.5 Process agent

The Issuers and the Guarantor agree that the documents which start any
Proceedings and any other documents required to be served in relation to those
Proceedings may be served on it by being delivered to Danaher UK Industries
Limited, Suite 31, The Quadrant, 99 Parkway Avenue, Sheffield, S9 4WG, United
Kingdom, Attention: Director or at any address of the Issuer in Great Britain at
which process may be served on it in accordance with the Companies Act 2006.
Nothing in this paragraph shall affect the right of the Dealers to serve process
in any other manner permitted by law. This Clause applies to Proceedings in
England and to Proceedings elsewhere.

 

10.6 Counterparts

This Agreement may be signed in any number of counterparts (including facsimile
copies), all of which when taken together shall constitute a single agreement.

 

- 17 -



--------------------------------------------------------------------------------

AS WITNESS the hands of the duly authorised representatives of the parties
hereto the day and year first before written.

 

- 18 -



--------------------------------------------------------------------------------

SCHEDULE 1

CONDITION PRECEDENT DOCUMENTS

 

1. Certified copies of each Issuer’s and Guarantor’s certificate of
incorporation or organization, as amended, and amended and restated by-laws or
analogous governance document.

 

2. Certified copies of all documents evidencing the internal authorisations and
approvals required to be granted by each Issuer and the Guarantor in connection
with the Programme.

 

3. Certified or conformed copies of:

 

  (a) the Dealer Agreement, as executed;

 

  (b) the Agency Agreement, as executed;

 

  (c) Deed of Covenant as to each Issuer, as executed; and

 

  (d) the Guarantee as to each Subsidiary Issuer, as executed.

 

4. Copies of:

 

  (a) the confirmation of acceptance of appointment from Danaher UK Industries
Limited for service of process; and

 

  (b) the confirmation that the Deed of Covenant and the Guarantee have been
delivered to the Issuing and Paying Agent.

 

5. Legal opinions from:

 

  (a) Wilmer Cutler Pickering Hale and Dorr LLP, counsel to Danaher as to the
laws of the State of New York, Delaware General Corporation Law and the federal
law of the USA;

 

  (b) Arendt & Medernach, counsel to the Luxembourg Issuer as to the laws of
Luxembourg; and

 

  (c) Clifford Chance LLP, counsel to the Dealers as to English law.

 

6. The Information Memorandum.

 

7. A list of the names, titles and specimen signatures of the persons
authorised:

 

  (a) to sign on behalf of each Issuer and the Guarantor (as applicable), the
Notes and Agreements to which they are a party;

 

  (b) to sign on behalf of each Issuer and the Guarantor all notices and other
documents to be delivered in connection therewith; and

 

  (c) to take any other action on behalf of the Issuer and the Guarantor in
relation to the Programme.

 

- 19 -



--------------------------------------------------------------------------------

8. Confirmation from the Issuer or the Issuing and Paying Agent that the
relevant forms of Global Note have been prepared and the same delivered to the
Issuing and Paying Agent.

 

9. Confirmation that Standard & Poor’s Ratings Services, a division of the
McGraw-Hill Companies Inc. and Moody’s Investors Service, Inc. respectively have
granted ratings for the Programme.

 

- 20 -



--------------------------------------------------------------------------------

SCHEDULE 2

SELLING RESTRICTIONS

 

1. General

By its purchase and acceptance of Notes issued under this Agreement, each of the
Dealers represents, warrants and agrees that it will observe all applicable laws
and regulations in any jurisdiction in which it may offer, sell, or deliver
Notes; and that it will not directly or indirectly offer, sell, resell, reoffer
or deliver Notes or distribute any Disclosure Document, circular, advertisement
or other offering material in any country or jurisdiction except under
circumstances that will result, to the best of its knowledge and belief, in
compliance with all applicable laws and regulations.

No action has been or will be taken in any jurisdiction by the Relevant Issuer,
the Guarantor, the Arranger or the relevant Dealer (or Dealers, as the case may
be) that would permit a public offering of Notes, or possession or distribution
of the Information Memorandum or any other offering material, in any country or
jurisdiction where action for that purpose is required.

 

2. The United States of America

The Notes and the Guarantee have not been and will not be registered under the
Securities Act and the Notes may not be offered or sold within the United States
or to, or for the account or benefit of, U.S. persons (as defined in Regulation
S). Each of the Dealers represents and agrees that it has offered and sold, and
will offer and sell, Notes only outside the United States to non U.S. persons in
accordance with Rule 903 of Regulation S under the Securities Act. Accordingly,
each of the Dealers represents and agrees that neither it, nor its affiliates
nor any person acting on its or their behalf has engaged or will engage in any
directed selling efforts with respect to the Notes, and that it and they have
complied and will comply with the offering restrictions requirement of
Regulation S and all applicable securities laws of the states of the United
States and other jurisdictions. Each of the Dealers also agrees that, at or
prior to confirmation of any sale of Notes, it will have sent to each
distributor, dealer or person receiving a selling commission, fee or other
remuneration in connection with the purchase of Notes by it for its own account
or the accounts of its customers, a confirmation or notice to substantially the
following effect:

“The Notes and the Guarantee covered hereby have not been and will not be
registered under the United States Securities Act of 1933, as amended, and,
subject to certain exceptions or being so registered, may not be offered, sold
or delivered within the United States or to, or for the account or benefit of,
U.S. persons (as defined in Regulation S).”

Terms used in this paragraph have the meanings given to them by Regulation S
under the Securities Act.

 

- 21 -



--------------------------------------------------------------------------------

3. The United Kingdom

In relation to each issue of Notes, each of the Dealers subscribing to such
Notes represents, warrants and undertakes to the Issuers and the Guarantor that:

 

3.1 No deposit taking:

 

  3.1.1 it is a person whose ordinary activities involve it in acquiring,
holding, managing or disposing of investments (as principal or agent) for the
purposes of its business; and

 

  3.1.2 it has not offered or sold and will not offer or sell any such Notes
other than to persons:

 

  (i) whose ordinary activities involve them in acquiring, holding, managing or
disposing of investments (as principal or agent) for the purposes of their
businesses; or

 

  (ii) who it is reasonable to expect will acquire, hold, manage or dispose of
investments (as principal or agent) for the purposes of their businesses,

where the issue of the Notes would otherwise constitute a contravention of
Section 19 of the Financial Services and Markets Act 2000 (“FSMA”) by the
Issuers;

 

3.2 Financial promotion: it has only communicated or caused to be communicated
and will only communicate or cause to be communicated any invitation or
inducement to engage in investment activity (within the meaning of section 21 of
the FSMA) received by it in connection with the issue or sale of any Notes in
circumstances in which section 21(1) of the FSMA does not apply to the Issuer or
the Guarantor; and

 

3.3 General compliance: it has complied and will comply with all applicable
provisions of the FSMA with respect to anything done by it in relation to any
Notes in, from or otherwise involving the United Kingdom.

 

4. Japan

The Notes have not been and will not be registered under the Financial
Instruments and Exchange Act of Japan (Act No. 25 of 1943, as amended) (the
“FIEA”) and, accordingly, each of the Dealers undertakes that it will not offer
or sell any Notes, directly or indirectly, in Japan or to, or for the benefit
of, any Japanese Person or any resident of Japan (as defined under Item 5,
Paragraph 1, Article 6 of the Foreign Exchange and Foreign Trade Act (Act
No. 228 of 1949, as amended) or to others for re-offering or resale, directly or
indirectly in Japan or to any Japanese person or for the benefit of a resident
in Japan, except pursuant to an exemption from the registration requirements of,
and otherwise in compliance with, the FIEA and any other applicable laws,
regulations or ministerial guidelines of Japan.

 

5. Luxembourg

Each of the Dealers agrees that the Notes may not be offered or sold to the
public in or from the Grand Duchy of Luxembourg unless the requirements of
Luxembourg law concerning public offerings and any applicable regulatory
requirements and other laws and regulations have been complied with.

 

- 22 -



--------------------------------------------------------------------------------

SCHEDULE 3

PROGRAMME SUMMARY

Luxembourg Issuer

Danaher Luxembourg Finance S.A.

 

Address:     

5, rue Guillaume Kroll, L-1182,

Luxembourg

E-mail:      Telephone:      Fax:      Contact:      The Director

Guarantor

Danaher Corporation

 

Address:      2200 Pennsylvania Avenue, N.W. Suite 800W      Washington DC
20037-1701      United States of America E-mail:      Telephone:      Fax:     
Contact:      The Treasurer

Dealer and Arranger

Barclays Bank PLC

 

Address:      5 The North Colonnade      Canary Wharf      London E14 4BB
E-mail:      Telephone:      Fax:      Contact:      ECP Trading Desk

 

- 23 -



--------------------------------------------------------------------------------

Issuing and Paying Agent

Deutsche Bank AG, London Branch

 

Address:      Winchester House      1 Great Winchester Street      London EC2N
2DB E-mail:      Telephone:      Fax:      Contact:      Debt and Agency
Services

 

Maximum Amount:

     

Denominations:

U.S. $3,500,000,000     U.S.$500,000       €500,000       £100,000      
¥100,000,000       (or other conventionally accepted Denominations in other
currencies) provided that the Dollar Equivalent of any Note must be at least
U.S.$500,000 determined based on the spot rate of exchange on the issue date.

 

Governing Law:

     

Form of Notes:

Agreements:   English     Exchangeable Global Notes with Definitive Notes
available on default or in certain other circumstances Notes:   English    
Notes may be issued at a discount to face value or may bear interest

 

Minimum Term:

     

Maximum Term:

One day     183 days

 

Clearing Systems:

     

Selling Restrictions:

Euroclear Bank S.A./N.V., Clearstream Banking, société anonyme, Luxembourg (or
such other recognised clearing system as may be agreed between the Issuer and
the Issuing and Paying Agent and in which Notes may from time to time be held)  
U.S.A., United Kingdom, Japan, Luxembourg

 

- 24 -



--------------------------------------------------------------------------------

Address for Service of Process:

Danaher UK Industries Limited

 

Address:      Suite 31      The Quadrant      99 Parkway Avenue      Sheffield
     S9 4WG

 

E-mail:

     Telephone:      Fax:      Contact:      Director

 

- 25 -



--------------------------------------------------------------------------------

SCHEDULE 4

CHANGE OF MAXIMUM AMOUNT

[Letterhead of Issuers]

[Date]

 

To: [—] (as “Arranger”)

[—] (as “Dealer[s]”)

[—] (as “Issuing and Paying Agent”)

Dear Sirs

U.S.$ [—] Euro-commercial paper programme

We refer to a dealer agreement dated 6 December 2011 (the “Dealer Agreement”)
among ourselves as the Issuers and as the Guarantor, and you as the Arranger and
as Dealer[s] relating to a U.S.$3,500,000,000 Euro-commercial paper programme
(the “Programme”). Terms used in the Dealer Agreement shall have the same
meaning in this letter.

In accordance with Clause 2.5 of the Dealer Agreement, we hereby notify each of
the addressees listed above that the Maximum Amount of the Programme is to be
changed from U.S.$3,500,000,000 to U.S.$[—],000,000,000 with effect from [date],
subject to delivery of the following documents:

 

(a) an updated or supplemental Information Memorandum reflecting the change in
the Maximum Amount of the Programme.

 

(b) certified copies of all documents evidencing the internal authorisations and
approvals, if any, required to be granted by the Issuers and the Guarantor for
such change in the Maximum Amount;

 

(c) certified copies of [specify any governmental or other consents required by
the Issuer or the Guarantor for such increase];

 

(d) if any such change is an increase in the Maximum Amount, legal opinions from
(i) Wilmer Cutler Pickering Hale and Dorr LLP, counsel to the Guarantor, as to
the laws of the State of incorporation of the Guarantor, (ii) Arendt &
Medernach, counsel to the Luxembourg Issuer, as to the laws of Luxembourg, and
(iii) Clifford Chance LLP relating to such increase;

 

(e) if any such change is an increase in the Maximum Amount, a list of names,
titles and specimen signatures of the persons authorised to sign on behalf of
each Issuer and the Guarantor all notices and other documents to be delivered in
connection with such an increase in the Maximum Amount; and

 

(f) if any such change is an increase in the Maximum Amount, written
confirmation that [Standard & Poor’s Ratings Services, a division of the
McGraw-Hill Companies Inc.] [Moody’s Investors Service, Inc.], respectively are
maintaining their current ratings for the Programme.

 

- 26 -



--------------------------------------------------------------------------------

From the date on which such change in the Maximum Amount becomes effective, all
references in the Dealer Agreement to the Maximum Amount or the amount of the
Programme shall be construed as references to the changed Maximum Amount as
specified herein.

Yours faithfully

for and on behalf of

DANAHER LUXEMBOURG FINANCE S.A.

 

 

DANAHER CORPORATION

 

 

 

- 27 -



--------------------------------------------------------------------------------

SCHEDULE 5

APPOINTMENT OF NEW DEALER

[Letterhead of Issuer]

[Date]

 

To: [Name of new Dealer]

Dear Sirs

U.S.$3,500,000,000 Euro-commercial paper programme

We refer to a dealer agreement dated 6 December 2011 (the “Dealer Agreement”)
between ourselves as Issuers and as the Guarantor, and the Arranger and the
Dealer relating to a U.S.$3,500,000,000 Euro-commercial paper programme (the
“Programme”). Terms used in the Dealer Agreement shall have the same meaning in
this letter.

In accordance with Clause 6.2 of the Dealer Agreement, we hereby appoint you as
an additional dealer for the Programme upon the terms of the Dealer Agreement
with [immediate effect/effect from [date]].

Please confirm acceptance of your appointment upon such terms by signing and
returning to us the enclosed copy of this letter, whereupon you will, in
accordance with Clause 6.2 of the Dealer Agreement, become a party to the Dealer
Agreement vested with all the authority, rights, powers, duties and obligations
as if originally named as a Dealer thereunder.

Yours faithfully

 

 

for and on behalf of

DANAHER LUXEMBOURG FINANCE S.A.

 

 

for and on behalf of

DANAHER CORPORATION

 

- 28 -



--------------------------------------------------------------------------------

[On copy]

We hereby confirm acceptance of our appointment as a Dealer upon the terms of
the Dealer Agreement referred to above. For the purposes of Clause 8 (Notices),
our contact details are as follows:

 

[Name of Dealer]   Address:   [                        ] [Email:  
[                       ]] Telephone:   [                        ] Fax:  
[                        ] Contact:   [                        ]

 

Dated:  

 

Signed:  

 

  for [Name of new Dealer]

 

- 29 -



--------------------------------------------------------------------------------

SCHEDULE 6

FORM OF CALCULATION AGENCY AGREEMENT

THIS AGREEMENT is made on [date]

BETWEEN:

 

(1) DANAHER LUXEMBOURG FINANCE S.A. (the “Issuer”);

 

(2) DANAHER CORPORATION as guarantor (the “Guarantor”); and

 

(3) [CALCULATION AGENT], as the calculation agent appointed pursuant to the
terms hereof (the “Calculation Agent”, which expression shall include any
successor thereto).

WHEREAS:

 

(A) Under a dealer agreement (as further amended, supplemented and/or restated
from time to time, the “Dealer Agreement”) dated 6 December 2011 and made among
the Issuer, the Guarantor, the Arranger and the Dealers referred to therein, and
an issuing and paying agency agreement (as further amended, supplemented and/or
restated from time to time, the “Agency Agreement”) dated 6 December 2011 and
made among the Issuer, the Guarantor and the agents referred to therein, the
Issuer established a Euro-commercial paper programme (the “Programme”).

 

(B) The Dealer Agreement contemplates, among other things, the issue under the
Programme of floating rate notes and provides for the appointment of calculation
agents in relation thereto. Each such calculation agent’s appointment shall be
on substantially the terms and subject to the conditions of this Agreement.

IT IS AGREED as follows:

 

1. INTERPRETATION

 

1.1 Definitions

Terms not expressly defined herein shall have the meanings given to them in the
Dealer Agreement or the Agency Agreement.

 

1.2 Legislation

Any reference in this Agreement to any legislation (whether primary legislation
or regulations or other subsidiary legislation made pursuant to primary
legislation) shall be construed as a reference to such legislation as the same
may have been, or may from time to time be, amended or re-enacted.

 

1.3 Relevant Notes

“Relevant Notes” means such floating rate Notes in respect of which the
Calculation Agent is appointed.

 

- 30 -



--------------------------------------------------------------------------------

2. APPOINTMENT OF CALCULATION AGENT

The Issuer appoints the Calculation Agent as its agent for the purpose of
calculating the amount of interest in respect of the Relevant Notes upon the
terms and subject to the conditions of this Agreement. The Calculation Agent
accepts such appointment.

 

3. DETERMINATION AND NOTIFICATION

 

3.1 Determination

The Calculation Agent shall determine the amount of interest payable on, each
Relevant Note in accordance with the interest calculation applicable thereto.

 

3.2 Notification

The Calculation Agent shall as soon as it has made its determination as provided
for in Clause 3.1 above (and, in any event, no later than the close of business
on the date on which the determination is made) notify the Issuer and the
Issuing and Paying Agent (if other than the Calculation Agent) of the amount of
interest so payable.

 

4. STAMP DUTIES

The Issuer will pay all stamp, registration and other taxes and duties
(including any interest and penalties thereon or in connection therewith)
payable in connection with the execution, delivery and performance of this
Agreement.

 

5. INDEMNITY AND LIABILITY

 

5.1 Indemnity

The Issuer shall indemnify and hold harmless on demand the Calculation Agent
against any claim, demand, action, liability, damages, cost, loss or expense
(including, without limitation, reasonable legal fees and any applicable value
added tax) which it may incur arising out of, in connection with or based upon
the exercise of its powers and duties as Calculation Agent under this Agreement,
except such as may result from its own negligence or bad faith or that of its
officers, employees or agents.

 

5.2 Liability

The Calculation Agent, after prior written notice to the Issuer, may consult as
to legal matters with lawyers selected by it, who may be employees of, or
lawyers to, the Issuer. If such consultation is made, the Calculation Agent
shall be protected and shall incur no liability for action taken or not taken by
it as Calculation Agent or suffered to be taken with respect to such matters in
good faith, without negligence and in accordance with the opinion of such
lawyers.

 

- 31 -



--------------------------------------------------------------------------------

6. CONDITIONS OF APPOINTMENT

The Calculation Agent and the Issuer agree that its appointment will be subject
to the following conditions:

 

  (a) No obligations: in acting under this Agreement, the Calculation Agent
shall act as an independent expert and shall not assume any obligations towards
or relationship of agency or trust for the Issuer or the owner or holder of any
of the Relevant Notes or any interest therein;

 

  (b) Notices: unless otherwise specifically provided in this Agreement, any
order, certificate, notice, request, direction or other communication from the
Issuer made or given under any provision of this Agreement shall be sufficient
if signed or purported to be signed by a duly authorised employee of the Issuer;

 

  (c) Duties: the Calculation Agent shall be obliged to perform only those
duties which are set out in this Agreement and in the interest calculation
relating to the Relevant Notes;

 

  (d) Ownership, interest: the Calculation Agent and its officers and employees,
in its individual or any other capacity, may become the owner of, or acquire any
interest in, any Relevant Notes with the same rights that the Calculation Agent
would have if it were not the Calculation Agent hereunder; and

 

  (e) Calculations and determinations: all calculations and determinations made
pursuant to this Agreement by the Calculation Agent shall (save in the case of
manifest error) be binding on the Issuer, the Calculation Agent and (if other
than the Calculation Agent) the holder(s) of the Relevant Notes and no liability
to such holder(s) shall attach to the Calculation Agent in connection with the
exercise by the Calculation Agent of its powers, duties or discretion under or
in respect of the Relevant Notes in accordance with the provisions of this
Agreement, except such as may result from the Calculation Agent’s own negligence
or bad faith or that of its officers, employees or agents.

 

7. ALTERNATIVE APPOINTMENT

If, for any reason, the Calculation Agent ceases to act as such or fails to
comply with its obligations under Clause 3, the Issuer shall appoint the Issuing
and Paying Agent as calculation agent in respect of the Relevant Notes.

 

8. THIRD PARTY RIGHTS

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce or enjoy any term of this
Agreement, but this does not affect any right or remedy of a third party which
exists or is available apart from the Act.

 

9. NOTICES

Clause 8 (Notices) of the Dealer Agreement shall apply to this Agreement mutatis
mutandis.

 

- 32 -



--------------------------------------------------------------------------------

10. LAW AND JURISDICTION

 

10.1 Governing law

This Agreement, every agreement for the issue and purchase of Notes and any
non-contractual obligations arising out of or in connection with them shall be
governed by, and construed in accordance with, English law.

 

10.2 English courts

The courts of England have exclusive jurisdiction to settle any dispute (a
“Dispute”), arising from or connected with this Agreement (including a dispute
regarding the existence, formation, validity, enforceability, performance,
interpretation or termination of this Agreement or any non-contractual
obligations arising out of or in connection with this Agreement) or the
consequences of its nullity.

 

10.3 Appropriate forum

The parties agree that the courts of England are the most appropriate and
convenient courts to settle any Dispute and, accordingly, that they will not
argue to the contrary.

 

10.4 Rights of the Calculation Agent to take proceedings outside England

Clause 10.2 is for the benefit of the Calculation Agent only. As a result,
nothing in this Clause 10 prevents the Calculation Agent from taking proceedings
relating to a Dispute (“Proceedings”) in any other courts with jurisdiction. To
the extent allowed by law, the Calculation Agent may take concurrent Proceedings
in any number of jurisdictions.

 

10.5 Process agent

The Issuer and the Guarantor agree that the documents which start any
Proceedings and any other documents required to be served in relation to those
Proceedings may be served on it by being delivered to Danaher UK Industries
Limited, Suite 31, The Quadrant, 99 Parkway Avenue, Sheffield, S9 4WG, United
Kingdom, Attention: Director or at any address of the Issuer or the Guarantor in
Great Britain at which process may be served on it in accordance with the
Companies Act 2006. Nothing in this paragraph shall affect the right of any
Dealer to serve process in any other manner permitted by law. This Clause
applies to Proceedings in England and to Proceedings elsewhere.

 

11. COUNTERPARTS

This Agreement may be signed in any number of counterparts (including facsimile
copies), all of which when taken together shall constitute a single agreement.

AS WITNESS the hands of the duly authorised representatives of the parties
hereto the day and year first before written.

 

- 33 -



--------------------------------------------------------------------------------

 

DANAHER LUXEMBOURG FINANCE S.A. By:  

 

Name:  

Title:  

DANAHER CORPORATION By:  

 

Name:  

Title:  

[NAME OF CALCULATION AGENT] By:  

 

Name:  

 

Title:  

 

 

- 34 -



--------------------------------------------------------------------------------

Signature Page

The Luxembourg Issuer

 

DANAHER LUXEMBOURG FINANCE S.A. By:  

/s/ Frank T. McFaden

Name:   Frank T. McFaden Title:   Director The Guarantor DANAHER CORPORATION By:
 

/s/ Frank T. McFaden

Name:   Frank T. McFaden Title:   Vice President-Treasurer The Arranger BARCLAYS
BANK PLC By:  

/s/ Belinda Vickery

Name:  

Belinda Vickery

Title:   Authorised Attorney The Dealer BARCLAYS BANK PLC By:  

/s/ Belinda Vickery

Name:  

Belinda Vickery

Title:   Authorised Attorney

 

- 35 -